[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On February 16, 1993, the defendant, Connecticut Indemnity Company, filed a motion to strike the fourth count of the plaintiff's, Valley View Enterprises, Inc., amended complaint dated November 9, 1992, on the ground that the fourth count is duplicate of the second count of the amended complaint.
A request to revise is the proper vehicle for the deletion of repetitious pleadings in an adverse party's pleading. Practice Book 147. Therefore, this court denies CT Page 3814 the plaintiff's motion to strike on the ground that the motion is not the proper vehicle for deleting repetitious material from the defendant's complaint. See Delvecchio v. Mobil Oil Corp., 1 CSCR 635-36 (August 12, 1986, Jacobson, J.)
O'Connell, J.